Citation Nr: 0617353	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO granted service 
connection for diabetes mellitus with a 10 percent rating and 
also granted service connection for peripheral neuropathy of 
the right upper extremity, left upper extremity, right lower 
extremity, and left lower extremity with a 10 percent rating 
for each extremity.  In addition, in the March 2004 rating 
decision, the RO denied service connection for diabetic 
retinopathy and also denied service connection for PTSD.  The 
veteran's disagreement with the denial of service connection 
for diabetic retinopathy and service connection for PTSD led 
to this appeal.  

In February 2006, the veteran testified from the RO at an 
audio conference before the undersigned sitting in 
Washington, DC.  The veteran had been scheduled for a 
videoconference hearing, but such was not possible because of 
equipment malfunction; the veteran did not object to the 
audio conference, and the Board will proceed with its 
decision on the appeal.  


FINDINGS OF FACT


1. The veteran does not currenly have PTSD.  

2.  The veteran does not currently have diabetic retinopathy.  




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 
3.304(f) (2005).  

2.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303. 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, review of the record shows that prior to the 
March 2004 rating decision from which this appeal is taken, 
the RO had not fulfilled all VCAA notice requirements in that 
as of that time it had not specifically requested to submit 
all evidence in his possessions that pertains to his claims, 
as specified in 38 C.F.R. § 3.159.  The veteran did, however, 
receive VCAA notice in September 2003 and March 2005.  
Because this VCAA notice was not complete prior to the RO 
decision from which he appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

VA has fulfilled its duty to notify the veteran in this case 
with its September 2003 letter in which it informed the 
veteran of what the evidence must show to establish service 
connection.  In that letter, the RO notified the veteran that 
VA would get any pertinent Federal records including any VA 
medical records or other treatment records he identified.  
The RO notified the veteran that it would make reasonable 
efforts to obtain private medial records and other records 
for which he provided adequate identification and release 
authorizations.  The RO told the veteran that it had 
requested the evidence he identified from Southwest 
Counseling Center and explained that even though VA had asked 
for this information, it was his responsibility to see that 
VA received it.  

In addition, in a letter dated in March 2005, the RO 
specifically requested that the veteran send any medical 
reports he had, and also said that if there was any other 
evidence or information that he thought would support his 
claim, he should let VA know.  The RO specifically requested 
that if the veteran had any evidence in his possession that 
pertained to his claim, he should send it to VA.  Thereafter, 
the RO readjudicated the claims in May 2005.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While the required notice was not provided prior to the 
initial RO decision on the claim, notice was complete prior 
to readjudication of the claim by the RO in May 2005 and 
prior to transfer of the veteran's case to the Board in 
January 2005, and the content of the notice complied fully 
with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  After notice was provided, the veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notice.  The 
veteran has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
The Board finds that the failure to provide the veteran with 
the specific types of notice outlined in the VCAA prior to 
the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (reversed on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  The RO has obtained the veteran's service medical 
records and service records, obtained VA treatment records, 
and provided the veteran with a VA eye examination in October 
2003.  The veteran has submitted some VA treatment records 
and testified at the February 2006 hearing.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional information or evidence that 
would support his claims.  

As to any duty to provide an examination and/or seek a 
medical opinion regarding PTSD, the Board notes that in the 
case of claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the claimant's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(d).  

The Board finds that the extensive VA mental health clinic 
records overwhelmingly indicate that the veteran does not 
have PTSD, and there is of record no competent evidence that 
the veteran has a diagnosis of PTSD.  Under the 
circumstances, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and, to the extent possible, 
relevant evidence has been obtained for determining the 
merits of the veteran's claims.  The Board finds that no 
further assistance to the veteran is required.  

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
for a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2005). 

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  If the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R.  § 
4.125(a) (2005).  The DSM-IV criteria for a diagnosis of PTSD 
include experiencing a traumatic event, reacting with intense 
fear or horror, persistent reexperiencing of the event, 
persistent avoidance of stimuli associated with the event and 
general numbing of responsiveness, and persistent symptoms of 
increased arousal.  DSM-IV, Diagnostic Code 309.81.  

The veteran's service medical records are silent for mental 
health complaints or disorders.  The veteran has reported 
that he first received psychiatric care at Southwest 
Counseling Center in 1984.  The RO has attempted to obtain 
records of that treatment, but in a letter dated in March 
2005, Southwest Counseling Center stated that it had not 
found records for the veteran and that records more 
than 10 years old have been destroyed.  

The record includes VA outpatient records dated from October 
2000 to April 2005.  They show that the veteran failed to 
report for an October 2000 appointment.  He was seen by a VA 
social worker in December 2000 and at that time described 
various experiences in Vietnam.  After interviewing the 
veteran, the social worker's assessment was rule out 
adjustment disorder and rule out post-traumatic stress 
syndrome.  The social worker stated the veteran appeared to 
meet criteria for PTSD, but could be evaluated if he wished.  

The veteran returned to the VA health care facility in July 
2002, and after medical intake he was referred to the mental 
health clinic for evaluation.  A VA mental health clinic 
intake note dated in October 2002 shows that the veteran 
stated that he had PTSD on the basis of his experiences in 
Vietnam.  He said that he knew that he has PTSD.  He also 
said that he did not need any treatment and just wanted to 
file a claim.  The veteran described experiences in Vietnam 
that included having his base in Vietnam come under attack 
for about a "half hour."  He said that he and most other 
people on the base were ordered to cover the perimeter of the 
base and he recalled being shot at from the distance (a town 
was 5 to 7 miles away) and hearing "bullets flying all 
over."  The perimeter was not breached.   In addition, the 
veteran reported being shot at from the distance sometimes 
while he was on guard duty; he was never wounded.  The 
psychiatrist noted that when the veteran saw the social 
worker in December 2000, he said that on one occasion, a 
fellow soldier was shot in the chest during horseplay and he 
recalled being splashed with blood.  At the October 2002 
interview, the veteran said the other soldier was shot during 
the attack on the base.  

After review of the record and mental status examination, the 
assessment by the VA psychiatrist at the October 2002 meeting 
was brief psychotic disorder, in remission (1984), alcohol 
abuse, in partial sustained remission since 1992, and anxiety 
disorder, not otherwise specified (NOS).  

The record shows a VA intake evaluation that was begun in 
November 2002 and was completed in February 2003 by a VA 
social worker.  The veteran described several of his 
experiences in Vietnam and stated that he had memories of 
Vietnam and dreams.  The examiner noted that the veteran's 
thought content was focused on wanting to know his chances 
for getting disability for PTSD.  He also noted significant 
discrepancy between the veteran's first and second visit in 
terms of his account of another soldier being shot in the 
chest.  After examination, the diagnosis was alcohol abuse by 
history and anxiety disorder, NOS.  

In an outpatient record dated in April 2004, the VA 
psychiatrist who examined the veteran in October 2002 noted 
he had not seen the veteran since October 2002 when the 
veteran declined psychotherapy or pharmacotherapy, as his 
only goal at that visit had been to establish service 
connection for PTSD.  The psychiatrist noted that PTSD had 
not been documented in subsequent VA outpatient records.  At 
the April 2004 visit, the psychiatrist noted that the veteran 
said that he needed a letter confirming PTSD.  The 
psychiatrist stated that he explained that he had not found 
PTSD and could not give him the "letter of confirmation" he 
requested.  The veteran reported persistent "flashbacks," 
"nightmares," and restlessness.  The veteran said although 
he had been awarded service connection for diabetes mellitus, 
PTSD was the main thing he was looking for because he had 
been in Vietnam for a year.  

At the April 2004 visit, the assessment by the psychiatrist 
was brief psychotic disorder, in remission (1984), alcohol 
abuse, in partial sustained remission since 1992, and anxiety 
disorder NOS.  The psychiatrist stated that he explained to 
the veteran that PTSD had not been found by any therapist so 
far, including himself, despite his service experience and 
persistent anxiety symptoms.  

In an outpatient record dated in May 2004, the VA social 
worker who interviewed the veteran in November 2002 and 
February 2003 noted that the veteran was reporting that his 
claim for PTSD had been turned down and he was here to get a 
diagnosis of PTSD.  The veteran said he knew that he has PTSD 
because he was in Vietnam and got shot at.  The social worker 
stated that he reviewed previous progress notes.  After 
interview of the veteran, the assessment was anxiety disorder 
NOS.  He stated that the veteran's goal for the appointment 
appeared more related to secondary gains in the form of 
compensation issues than for issues of treatment.  He noted 
that the veteran was currently under treatment for his 
anxiety and was to have an individual follow-up appointment 
with another social worker.  

In a note dated later in May 2004, the veteran had his 
initial visit with a different social worker, and at that 
visit the veteran indicated that it was important to him to 
have a diagnosis of PTSD because he said Vietnam messed up 
his life and he wanted to be compensated for it.  After the 
interview, the social worker's assessment was:  anxiety 
disorder NOS, brief psychotic disorder, in remission (1984); 
alcohol abuse, in partial remission; and avoidant personality 
traits.  

Later VA outpatient records dated from May 2004 to April 2005 
show that the veteran continued to be seen at the mental 
health clinic by the psychiatrist and social workers.  On 
several occasions, the veteran spoke of concern about his 
appeal concerning PTSD and his experiences in Vietnam.  None 
of the records includes an assessment or diagnosis of PTSD.  
The most recent medical evidence, which is dated in April 
2005 continues the assessment of anxiety disorder NOS, brief 
psychotic disorder, in remission (1984); alcohol abuse, in 
partial remission; and avoidant personality traits.  

Review of the evidence outlined above shows clearly that the 
veteran does not have a diagnosis of PTSD, which is a crucial 
element necessary to establish service connection for that 
disability.  The Board acknowledges that by his statements 
and hearing testimony, it is the veteran's opinion that he 
has PTSD related to his service in Vietnam.  The record does 
not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he has 
PTSD and that it is related to his service in Vietnam is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
therefore concludes that service connection for PTSD is not 
warranted.  

Service connection for diabetic retinopathy

As noted in the Introduction, in its March 2004 rating 
decision the RO granted service connection for diabetes 
mellitus, and in the same rating decision denied service 
connection for diabetic retinopathy.  The veteran disagreed 
with the denial of service connection for diabetic 
retinopathy, and at the February 2006 hearing testified that 
sometimes his eyes are watery, he has pressure behind his 
eyes, his vision is blurry, and sometimes it is hard to read 
small print.  He testified that no doctor had told him he has 
retinopathy but that he had been told to appeal the denial.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Refractive error of the eyes 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In that case a 
similar analysis applies: there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to the issue of service connection for 
retinopathy, the veteran's service medical records include no 
complaint, finding, or diagnosis of diabetic retinopathy.  
The veteran does not contend otherwise.  Service connection 
has been granted for diabetes mellitus.  At a VA eye 
examination in October 2003 an ophthalmologist examined the 
veteran, and his diagnosis was no diabetic retinopathy.  He 
stated that the veteran has normal ocular health for his age.  
The veteran has presented no medical evidence to the 
contrary, and to the extent that it is his opinion that he 
has diabetic retinopathy is of no weight of probative value.  
Espiritu, 2 Vet. App. at 494-95.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In the absence of medical evidence of 
diabetic retinopathy, there can be no valid claim, and 
service connection for such disability is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for diabetic retinopathy, the benefit of 
the doubt doctrine is not for application, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  

Service connection for diabetic retinopathy is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


